DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Wheeler on 1/6/22.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 20-22 directed to a non-elected invention. Accordingly, claims 20-22 have been cancelled.
	In claim 19, “the estimating thermal” has been changed to --estimating the thermal-- in line 33.

Allowable Subject Matter
Claims 1-9, 11, 12, and 14-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A measurement device for estimating thermal characteristics, wherein the object to be measured for estimating the thermal characteristics has a sample embedded in a hardened material from an un-crosslinked liquid-silicone liquiform rubber composition (claim 1).
A measurement method for estimating thermal characteristics comprising measuring the thermal characteristics of a value of a contact thermal resistance, a value of a thermal resistance, and a thermal conductivity of an object to be measured for estimating the thermal characteristics by using a measurement device for estimating thermal characteristics as claimed (claim 17).
A reducing agent for a value of interfacial contact thermal resistance comprising a heat-transfer promoting agent, wherein the object to be measured for estimating the thermal characteristics has a sample embedded in a hardened material from an un-crosslinked liquid-silicone liquiform rubber composition, and the object to be measured for estimating the thermal characteristics and heat conducting materials are adhered to one another through at least one of physical  contact, chemical contact, and chemical bond contact, and are contacted in the measurement sample unit (claim 19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/6/22